Citation Nr: 0710685	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  02-08 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1963 to July 1966.  These matters are before the Board 
of Veterans' Appeals (Board) from April 2000 and April 2002 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).  The April 2000 rating decision granted 
service connection for PTSD, rated 50 percent, effective 
April 13, 1998.  The April 2002 rating decision denied 
entitlement to TDIU, and also awarded a temporary total, 
hospitalization, rating for the period from November 30, 
1998, to January 31, 1999.  The rating for that period of 
time is not in dispute, and not for consideration herein.  


FINDINGS OF FACT

1.  For the entire appeal period except when he was 
hospitalized, the veteran's PTSD has been manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as chronic sleep 
difficulties, disturbances in motivation and mood, 
nightmares, and difficulty in establishing and maintaining 
effective work and social relationships, but without 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; or other symptoms of like 
gravity.

2.  The veteran's only service-connected disability PTSD, is 
rated 50 percent, and does not prevent him from securing and 
following substantially gainful employment.






CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent is not warranted for the 
veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (Code) 9411 (2006).

2.  The schedular criteria for TDIU are not met, and TDIU is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                         Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of the 
information and evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi,16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159 (b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As to the matter of the claim regarding the rating for PTSD, 
as the rating decision on appeal granted service connection, 
and assigned a disability rating and an effective date for 
the award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The April 2002 statement 
of the case (SOC) provided notice on the downstream issue of 
an increased initial rating, and outlined governing criteria, 
what the evidence showed, and the basis for the determination 
made.  The March 2006 supplemental SOC (SSOC) readjudicated 
the matter after further development and all responses, and 
provided notice regarding the updated status of the claim.  
The veteran has had full opportunity to participate in the 
adjudicatory process, and is not prejudiced by any technical 
notice deficiencies that may have occurred along the way.  

Regarding TDIU, a formal VCAA notice letter was issued in May 
2005.  The VCAA letter notified the veteran of what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and that the claimant must submit any 
evidence in his possession that pertains to the claim.  While 
notice did not precede the initial AOJ determination in the 
matter, the Board finds that the timing defect was harmless.  
The contents of the notice ultimately given fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has had to respond and supplement 
the record.  The claim was thereafter readjudicated.  See 
March 2006 SSOC.  Therefore, to decide the appeal would not 
be prejudicial to the claimant.  

In May 2006, the veteran was provided additional notice 
regarding effective dates of awards.   See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As the decision below 
does not involve an award of a benefit, the matter of what 
the notice was properly provided is moot. 

Regarding VA's duty to assist claimants in obtaining evidence 
needed to substantiate a claim, the veteran's VA treatment 
records are on file, as are evaluations from the Skagit 
Recovery Center.  The evidence of record reflects that he 
receives Social Security Administration (SSA) disability 
benefits, however, he has reported that such benefits are due 
to nonservice-connected residuals of back and head injuries 
(and thus that the SSA records do not contain pertinent 
information).  Accordingly, the Board finds that securing 
such records is unnecessary, as it would merely delay the 
appellate process.  There is no indication that any relevant 
records remain outstanding.  The veteran has been afforded 
multiple VA examinations.  VA's duty to assist the veteran is 
met.

Factual Background

On the veteran's initial VA examination in June 1985, the 
diagnoses were:  probable schizoid and/or passive-aggressive 
personality type, and substance abuse, alcohol, continuous, 
presently resolved.  It was noted that the veteran had been 
able to work effectively since he left service.  He worked 
for 12 years for a telephone company, however, he eventually 
quit his job after being passed over for promotion.  He had 
recently obtained employment as an aircraft maintenance man.  
The examiner opined that the veteran did not meet the 
criteria for PTSD.

On September 1996 VA general medical examination, it was 
noted that the veteran had done some freelance logging in the 
woods, and other physical labor over the years.  On physical 
examination, a history of various musculoskeletal problems 
was noted, along with findings of residual scarring and mild 
visual loss in right eye, hearing loss in left ear, anosmia; 
hypertension controlled with medication; recent treatment for 
alcohol abuse; and, PTSD/depression.  The examiner opined 
that the veteran's physical conditions would not preclude 
employment, although he may well have restrictions in 
exertion of the mid-back and left shoulder.

VA treatment records reflect that in July 1997, the veteran 
was admitted for 14 days as an inpatient for PTSD, 
depression, and alcohol dependence in early full remission.  

VA treatment records reflect that in April 1998, the veteran 
was admitted as an inpatient for PTSD treatment.  He 
complained of increased stress, anxiety, irritability, and 
fear of acting impulsively on anger, hurting someone, or 
getting in trouble.  He was angry at circumstances which 
changed his life, including a car accident 10 years prior, 
and an assault 2 years prior, which made continuing to work 
impossible.  The examiner's assessments were depression, 
PTSD, and alcohol dependence in remission.  He was discharged 
approximately 10 days later.
VA treatment records reflect that from November 30, 1998, to 
January 8, 1999, the veteran was an inpatient in an education 
program for PTSD.  He complained of insomnia, depression, and 
anger.  [As noted, a temporary total rating was assigned for 
the period from November 30, 1998, through January 31, 1999.

On February 1999 VA psychiatric examination, with regard to 
his employment, the veteran reported working in 1987 in some 
type of aircraft repair and telephone equipment area.  He 
worked for approximately 3 months in 1993, but back problems 
ensued which lessened his capacity to work.  His last 
employment was in 1995, doing some type of clean up work in a 
restaurant.  On mental status examination, he narrated his 
story calmly, and there was no suggestion of delusions or 
hallucinations.  He had a good number of skills, a good fund 
of information, readily named presidents, considered his 
concentration to be pretty good and trusted his judgment.  
His affect was appropriate, and his anxiety level appeared to 
be mild.  He appeared mildly depressed.  He seemed to be 
somewhat lacking in drive.  The diagnoses were PTSD, mild; 
alcohol abuse, non-substantial remission past several years; 
personality disorder with schizoid and passive/aggressive 
elements.  

A March 2001 VA outpatient entry reflects that in the past 
three years the veteran's usual employment pattern was 
retired/disability.  He considered treatment for employment 
problems to be not at all important, but considered treatment 
for psychological or emotional problems to be considerably 
important.

In December 2001, the veteran underwent an assessment by a VA 
Therapist.  It was noted that due to the veteran's military 
service stressors, he was extremely fearful, isolated, 
alienated, and removed from the main stream of society.  He 
found himself continually remaining in his one room cabin 
occupied only by himself and his television.  He left his 
cabin to re-supply himself and had very little contact with 
others.  He was frequently triggered by other perceived 
threats to his person, and in re-experiencing his Vietnam 
service.  The diagnoses were PTSD, chronic and delayed; 
depression not otherwise specified; and, alcohol dependency, 
partial remission.  

On January 2002, VA psychiatric examination, it was noted on 
mental status examination, that the veteran was clean and 
groomed.  He was fully oriented to time, place and purpose of 
the examination.  His responses to questions of content were 
forthright and he showed adequate fund of knowledge.  His 
speech was regular rhythm, mildly lower than normal volume.  
His expressed cognitions were organized and directed 
appropriately to topics showing no indication of psychosis 
and no indication of delusional disorder.  His affect was 
mildly restricted though overall congruent to his cognitions.  
His mood was somewhat dysthymic.  There was evidence of 
avoidance of traumatic stimuli and moderate social isolation 
as well as reluctance to discuss traumatic events with anyone 
other than veterans.  Evidence of hyperarousal consisted 
primarily of sleep disturbance with nightmares.  There was 
moderate vigilance and at times difficulty with 
concentration.  The diagnosis were PTSD, chronic, moderate to 
moderately severe; dysthymic disorder secondary to PTSD and 
chronic pain not on an equal basis; and, alcohol abuse 
partial full remission.  The examiner's impression was that 
the veteran presented with moderate to moderate severe 
symptoms of PTSD as well as dysthymic disorder.  The examiner 
opined that the overall impact of the veteran's present 
psychological distress would be expected to have some impact 
upon his employability, however, would not preclude it.

On September 2003 psychiatric examination requested by VA, it 
was noted on mental status examination that the veteran's 
appearance was neat and casual.  He was oriented times three.  
His speech was at a normal rate and modulation.  His mood was 
described as mid to moderate anxiety.  He engaged well.  His 
psychomotor was normal.  His thought processes were linear 
goal directed, and his thought content was appropriate.  His 
judgment was appropriate.  He denied suicidal or homicidal 
ideation.  The diagnosis was PTSD, chronic, moderate.  The 
examiner noted that there had been improvement in sleep and 
socializing.  The veteran stated that he was with other 
veterans all the time, and enjoys visiting with the 
Vietnamese on yearly trips.  He reported planning to marry a 
woman from Vietnam.  The examiner noted that the veteran's 
tolerance for loud noises was greater than most veterans with 
PTSD.  The examiner also noted that the veteran had a strong 
sense of entitlement compared with other veterans, and opined 
that there was no reason to increase the percentage of 
disability due to PTSD.
A November 2003 assessment from a therapist Jones states that 
the veteran continues to struggle with his PTSD intrusions 
and imagery on a daily basis.  He finds himself becoming more 
isolated and alienated from others in society.  The majority 
of his days are spent staring at his television, listening to 
the radio, or watching the four walls in his small room cabin 
continue to close in on him.  He finds himself becoming angry 
and frustrated with the inability to make changes in his 
ongoing situation.  He becomes depressed and anxious over the 
redundant media coverage of death and dying in the Middle 
East.  He sees the replaying of the Vietnam War and thus 
reexperiences the trauma he was exposed to while serving in 
the military.  He is continually triggered by environmental 
stressors when he does try to leave his cabin and finds 
himself reliving past traumas of the war, personal assaults, 
and of those who returned from the war wounded in mind and 
spirit as well as physically.  The therapist diagnosed PTSD, 
chronic and delayed; depression not otherwise specified; and, 
alcohol dependency, partial remission.  

In December 2003, the veteran was admitted for approximately 
2 weeks to VA on an inpatient basis.  He reported stability 
of his PTSD symptoms, but reported continued difficulty with 
isolation/anger when he around people.  Depression and 
anxiety symptoms appeared to be well managed/stable.  He 
wished to prevent exacerbation of symptoms over the holidays 
by receiving hospital care.  On mental status examination, he 
was casually dressed, well groomed, attentive and 
cooperative.  His mood/affect was pleasant and relaxed.  He 
denied hallucinations, illusions or other perceptual 
disturbances.  His thought process and association was linear 
and logical.  His insight and judgment was good.  He denied 
flashbacks or triggers of helicopters.  He reported very 
occasional intrusive thoughts related to flying.  Upon 
discharge, he reported an improvement in his mood symptoms.  
He had experienced improvement with anxiety symptoms 
secondary to initiating Hyrdroxyzine and being around other 
veterans.  He reported good mood, sleep, and improvement in 
anxiety symptoms.  He denied intrusive thoughts.

In December 2004, the veteran was admitted for approximately 
2 weeks to VA on an inpatient basis to prevent relapse of his 
depression/PTSD symptoms.  He reported emotional reactivity 
to intrusive thoughts of Vietnam, avoidance, and hyperarousal 
symptoms including irritability, poor sleep prior to sleep 
prescription, hypervigilance and exaggerated startle.  He 
indicated that these symptoms were partially in remission but 
were frequently experienced at various levels during times of 
stress.  During this admission, he demonstrated good 
insight/knowledge of his symptoms and had made good use of 
his inpatient stays during previous admissions.  It was 
observed that he was isolative to self and blunted in affect 
during groups/social activities, although he did engage in 
activities without prompting.

On June 2005 psychiatric examination requested by VA, it was 
noted that the veteran was employed for 25 years in telephone 
construction and that relationships with his supervisor and 
co-workers were fair.  He was a night cleaner in a restaurant 
for 2 years and the relationship with his supervisor was poor 
and with his co-workers was fair.  He reported that the job 
was too physically demanding for him, and he left the job due 
to physical limitations.  He reported that he had not worked 
for 9 years.  He reported a lack of drive and energy to deal 
with daily tasks.  He spent a lot of time watching 
television, walking, reading and being outdoors.  He reported 
avoiding chores and procrastinating on bill-paying and 
personal hygiene.  He did not socialize much.  He has a 
couple of friends, but mainly talked to them over the phone.  
He never married.  He avoided crowds and did all shopping 
during off hours.  He was alone most of the time.  He has not 
used alcohol or marijuana for 2 years.  On mental status 
examination, his orientation was within normal limits.  His 
appearance, hygiene and behavior were appropriate.  His 
affect and mood were abnormal with depressed mood, although 
the examiner opined that depression did not affect his 
ability to function independently and effectively.  
Communication was within normal limits.  Speech was within 
normal limits.  There were no panic attacks.  There was no 
delusion history present, and no delusion observed.  
Hallucination history was present occasionally, including 
hearing helicopters and then finding that there was nothing 
there, but there was no hallucination observed.  Obsessional 
rituals were present such as perfectionism and needing for 
certain things to be in order, such as his truck and budget.  
Thought processes were appropriate.  Judgment was not 
impaired.  Abstract thinking was normal.  Memory was within 
normal limits.  Suicidal and homicidal ideation was absent.  
PTSD was diagnosed.  The examiner noted that mentally the 
veteran had some interference in performing activities of 
daily living because he lacked energy and motivation to take 
care of tasks routinely.  He has difficulty establishing and 
maintaining effective work and social relationships because 
he tends to isolate.  He has only a couple of friends but 
seldom sees them.  He has no difficulty understanding 
commands.  He appears to pose no threat of persistent danger 
or injury to self or others.

Approximately five days later, the veteran sought VA 
outpatient treatment for PTSD.  He reported overall stable 
mood.  He endorsed periods of mild depressed mood when having 
a hard time keeping up with chores but this did not last for 
more than 1 to 2 days.  His appetite was stable, but he had 
gained some weight which he attributed to driving and walking 
less.  His energy was fair to low.  Sleep was good, and he 
reported rarely using his prescribed sleep aid medication.  
He reported using Hydroxyzine for anxiety when he was out in 
public.  He denied suicidal or homicidal ideation, and 
psychotic symptoms.  He reported chronic symptoms of 
intrusive thoughts, but denied any nightmares.  He reported 
psychological arousal to trauma cues.  He reported avoidance 
symptoms and hyperarousal symptoms of exaggerated startle.  
He was cooperative and pleasant.  His mood was good, although 
his affect was anxious.  His cognition was grossly intact, 
and his insight was good.  The assessments were PTSD, stable; 
history of depression, stable; alcohol abuse in full 
sustained remission.

In December 2005, another assessment was prepared by a 
therapist.  It was noted that the veteran continued to 
struggle with PTSD issues in the form of recurrent dreams, 
nightmares, and intrusive thoughts of trauma.  He found 
himself primarily isolating and alienating himself from 
others and had difficulty becoming socially interactive in 
any possible events.  He finds himself becoming extremely 
frustrated and agitated over current events and the reporting 
of the war by the media.  The lack of patriotism by many 
individuals tends to further exacerbate his anger, isolation 
and alienation.  He seeks ways to become more independent and 
less isolated in efforts to reduce the impact of PTSD 
imagery.  Efforts have resulted in the repeated behavior with 
no positive outcome in relieving the pain and mental anguish 
of past trauma.  As he has become more isolated and senior, 
he finds physical maladies continue to arise such as a recent 
dental issue which leaves him further incapacitated and 
struggling to find a means of treatment.  This continues to 
impact his overall disability and loss of self esteem, self 
worth and increased PTSD imagery.  The diagnosis given were 
PTSD, chronic and delayed; depression not otherwise 
specified; and, alcohol dependency, partial remission.  

A December 2005 VA outpatient treatment entry reflects a 
follow-up for psychotherapy with medication management and 
evaluation.  The veteran reported periods of depressed mood, 
and spoke about his break-up with his girlfriend two years 
prior.  The examiner noted that the veteran was usually 
hospitalized during the November time frame but was able to 
avoid hospitalization and used coping skills at home with 
success.  His sleep was stable, his appetite was good, his 
energy fair although he had decreased pleasure, isolation, 
and some difficult dreams.  He reported experiencing anxiety 
when he was out of the house.  He was cooperative and 
pleasant with good eye contact.  There was no psychomotor 
agitation/retardation.  His speech was normal although he was 
anxious.  He denied suicidal or homicidal ideations.  His 
cognition was grossly intact, his insight was fair, and his 
judgment was fair. 

Increased rating for PTSD

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of 50 percent is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

38 C.F.R. § 4.130, Code 9411.

The veteran's PTSD is essentially manifested by depression, 
hypervigilance, anxiety, social detachment, and some 
isolation.  Nevertheless, VA examination reports, along with 
VA inpatient and outpatient records, do not reveal 
occupational and social impairment with deficiencies in most 
areas due to PTSD symptoms listed in the schedular criteria 
for a 70 percent rating (outlined above).  Although the 
veteran apparently exhibits an inability to establish and 
maintain effective relationships (the evidence is 
inconsistent in this regard, as he alternatively reports 
total isolation, then break-up with a long time girl friend; 
socializing with Vietnamese, then avoidance), there have been 
no demonstrated obsessional rituals which interfered with his 
routine activities; his speech is not intermittently 
illogical, obscure, or irrelevant; there has been no 
demonstrated near-continuous panic or depression to a degree 
affecting his ability to function independently, 
appropriately and effectively; impaired impulse control is 
not shown (such as unprovoked irritability with periods of 
violence); there is no indication of spatial disorientation, 
or neglect of personal appearance and hygiene (although he 
indicated on at least one occasion that he procrastinates in 
the matter).  Indeed, the veteran has consistently been fully 
oriented and was able to establish rapport with examiners, 
and although it is clear that the veteran generally leads an 
isolated existence, the evidence does not show clear 
inability to establish and maintain effective relationships.  

The demonstrated symptomatology reported in the VA 
examination reports, VA outpatient reports, and VA inpatient 
reports, consistently reflects that the veteran's PTSD is 
manifested by moderate, but not greater, difficulty in social 
and occupational functioning.  As such, the veteran's 
symptomatology does not rise to the level required for a 70 
percent rating under the rating criteria.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  Significantly, the only extended 
hospitalization for PTSD during the appeal period was in late 
1998/early 1999, and a total rating was assigned for that 
period.  [Notably, it does not appear that that 
hospitalization was for substantially exacerbated symptoms, 
as it was noted that this was an "inpatient education 
program for PTSD."]  As detailed hereinabove, the veteran 
has sought inpatient treatment for his PTSD and depression 
for approximately two weeks at a time on a fairly annual 
basis, however, in December 2005 he was able to use coping 
skills to avoid any such admission.  Such admissions, 
however, do not amount to frequent periods of hospitalization 
as to render impractical the application of the regular 
rating schedule standards.  As for interference with 
employment, that matter will be addressed in the discussion 
of the claim seeking TDIU (as PTSD is the only service 
connected disability). In the absence of such factors, the 
Board finds that criteria for referral for extraschedular 
consideration are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, because this is an appeal from the rating assigned 
with an initial grant of service connection, the Board has 
considered the possibility of "staged" ratings.  See 
Fenderson, supra.  However, on close review of the evidence 
the Board found no discernable period of time when symptoms 
of PTSD were sufficiently severe to warrant the next higher, 
70 percent, rating.  

In making this determination, the Board has considered 38 
U.S.C.A. § 5107(b).  However, the preponderance of the 
evidence is against this claim.   Accordingly, it must be 
denied.

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If, however, 
there is only one such disability, it shall be ratable at 60 
percent or more, and, if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  
Because the veteran's only service connected disability is 
his PTSD which is rated 50 percent, the schedular 
requirements outlined above are not met.

If a veteran fails to meet the applicable percentage 
standards in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. § 4.16(b).  Thus, 
the Board must determine whether there are circumstances, 
apart from any nonservice-connected conditions and advancing 
age, which would justify a total rating based on 
unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for 
an extra-schedular disability when there is an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization).

Entitlement to a total rating must be based solely on the 
impact of the veteran's service-connected disabilities on his 
ability to keep and maintain substantially gainful 
employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGPREC 75-
91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to 
the veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  
A high rating in itself is recognition that the impairment 
makes it difficult to obtain or keep employment, but the 
ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose 4 Vet. App. at 363. 

Significantly, the veteran has various nonservice-connected 
disabilities to include:  hypertension; osteoarthritis left 
acromioclavicular joint; degenerative disc disease thoracic 
spine due to collapsed fracture in 1990; hard of hearing with 
chronic tinnitus; head injury status post assault; Wolff-
Parkinson-White syndrome; hyperlipidemia; knee pain; erectile 
dysfunction; epidermoid cyst; GERD, depression; and tobacco 
use disorder .

The evidence reflects that the veteran is unemployed, 
however, there is no indication that his unemployment is as a 
result of his service-connected PTSD, nor that he is unable 
to maintain substantial or gainful employment as a result of 
his PTSD.  The evidence is clear that the veteran was 
employed subsequent to service for many years until he 
sustained a back injury, and then was assaulted sustaining a 
head injury.  He has consistently stated that he stopped 
working in 1995 due to physical limitations.  With regard to 
whether the veteran's PTSD is of a sufficient severity to 
preclude unemployability, the January 2002 VA examiner 
specifically opined that the veteran's PTSD may have an 
effect on his employment but would not preclude employment.  
Otherwise, the evidence of record does not contain any 
indication that his unemployability is as a result of his 
service-connected PTSD.  While acknowledging that the 
veteran's PTSD symptoms may have a moderate impact on his 
occupational impairment, as indicated by assignment of a 50 
percent disability rating, the evidence does not show that 
that he is unable to maintain substantially gainful 
employment due to his PTSD.  

The evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation solely by 
reason of his service-connected PTSD.  The preponderance of 
the evidence is against the veteran's claim of entitlement to 
TDIU.  Accordingly, this claim must be denied.  


ORDER

A rating in excess of 50 percent for PTSD is denied.  

TDIU is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


